Case: 4:16-cv-00646-JAR Doc. #: 211 Filed: 02/26/19 Page: 1 of 2 PageID #: 3711



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


CHRISTINA KINNAMON, individually and             )
on behalf of all others similarly situated,      )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )          No. 4:16-CV-00646 JAR
                                                 )
DITECH FINANCIAL, LLC,                           )
                                                 )
              Defendant.                         )

                                             ORDER

         This matter is before the Court on Ditech’s Notice of Bankruptcy Filing and Suggestion

of Automatic Stay. (Doc. No. 208). On February 15, 2019, the Court directed Plaintiff to show

cause why this matter should not be stayed pursuant to 11 U.S.C. § 362(a). (Doc. No. 209). The

Court is now in receipt of Plaintiff’s Response, acknowledging that the filing of a bankruptcy

petition by Defendant Ditech Financial, LLC, operates as an automatic stay of the continuation

of judicial proceedings commenced before the filing of the petition. (Doc. No. 210).

         Accordingly,

         IT IS HEREBY ORDERED that this matter is STAYED until further order of the

Court.

         IT IS FURTHER ORDERED that all pending motions shall be DENIED without

prejudice and this case shall be administratively closed.

         IT IS FINALLY ORDERED that the parties shall file a status report on the bankruptcy

proceedings with the Court within ninety (90) days from the date of this Order, and every ninety

(90) days thereafter, and make an appropriate motion as to the extension, modification or lifting
Case: 4:16-cv-00646-JAR Doc. #: 211 Filed: 02/26/19 Page: 2 of 2 PageID #: 3712



of the stay. Within seven (7) days of the termination of the bankruptcy proceedings, the parties

shall file with this Court a notice of such termination.



Dated this 26th day of February, 2019.


                                                       _______________________________
                                                       JOHN A. ROSS
                                                       UNITED STATES DISTRICT JUDGE
